DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 10/16/2020. Claims 1-10 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
to-be-detected data set module, classification module, attention value obtaining module, cyberbullying detection module in claims 7 and 8;
second-sentence-text-set obtaining module, bullying degree determining module in claim 10;
embedding layer processing unit, bidirectional recurrent neural network layer processing unit, attention layer processing unit and normalization processing unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng, Lu, et al. "Hierarchical attention networks for cyberbullying detection on the Instagram social network." Proceedings of the 2019 SIAM international conference on data mining. Society for Industrial and Applied Mathematics, 2019.
Regarding claim 1, Cheng teaches a cyberbullying detection method, comprising: obtaining a to-be-detected data set, wherein the to-be-detected data set comprises multiple sentence texts of multiple users (see Cheng, pg.236 sect. 1 describes usage of Instagram dataset to corroborate the efficacy of the proposed framework); classifying the to-be-detected data set by using a classification model based on a bidirectional recurrent neural network, to obtain a probability that each sentence text belongs to cyberbullying (see Cheng, pg. 238 sect 3.3 describes the HANCD is able to classify a social media session as bullying or not based on the text, time, and social information, also see Chen pg. 236 Algorithm); obtaining a sentence text whose probability of belonging to cyberbullying is greater than a specified probability, to obtain a first sentence text set (see Cheng, pg. 236, sect 2 teaches the text of the i-th comment(interpreted as sentence) in a session ci = {wi1, wi2, ..., wiLi } is composed of Li words and the associated time is denoted as ti); obtaining an attention value of each sentence text in the first sentence text set and an attention value of each user(see Cheng, pg. 238 equation 3.8 teaches the comment representation is the sum of  the weighted word-level hidden states for each session; interpreted social information of media session is based on user ); and detecting, according to the attention value of each sentence text in the first sentence text set and the attention value of each user, whether each sentence text belongs to cyberbullying (see Cheng, pg. 238, sect 3.3  HANCD is able to classify a social media session as bullying or not based on the text, time, and social information).
Regarding claim 3, Cheng teaches a cyberbullying detection method according to claim 1.  Cheng further teaches inputting the to-be-detected data set into an embedding layer of the classification model, conducting word segmentation processing on each sentence text, and converting each word into a word vector to obtain a vector matrix corresponding to each sentence text (see Cheng, pg. 237, fig.2 and sect. 3.2 teaches words from comments(interpreted as sentence text) are processed to obtain the word embedding matrix We,);  inputting the vector matrix corresponding to each sentence text into a bidirectional recurrent neural network layer of the classification model, to obtain an output vector, at a hidden layer of the bidirectional recurrent neural network layer, of each word vector corresponding to the sentence text (see Cheng, pg. 237, fig.2 and sect. 3.2 teaches computing the word vector wit at the hidden layer); inputting the output vector of each word vector at the hidden layer of the bidirectional recurrent neural network layer into an attention layer of the classification model, to obtain an attention value of each word (see Cheng, Fig. 2 and sect. 3.2 teaches the computation of the attention value of each word αit); and conducting normalization processing according to the attention value of each word, to obtain the probability that each sentence text belongs to cyberbullying (see Cheng, Fig. 2 and sect 3.3 teaches comment (interpreted as sentence text) vector representation ci  to detect pn cyberbullying for the session ).
Regarding claim 4, Cheng teaches a cyberbullying detection method according to claim 1.  Cheng further teaches calculating the attention value of each word by using the formula 
    PNG
    media_image1.png
    103
    136
    media_image1.png
    Greyscale

uw is a randomly initialized text context vector, uin is an output vector corresponding to a word vector Win , ulk is an output vector corresponding to a word vector Wk ; and T is a transposition symbol of a vector (see Cheng, pg. 238, eq. 3.7, hit is interpreted as uin  and uw as uw). 
Regarding claim 5, Cheng teaches averaging attention values of all words in the sentence text to obtain the attention value of the sentence text, wherein an attention value of each word is obtained in the process of classifying the to-be-detected data set by using the classification model based on the bidirectional recurrent neural network (see Cheng, pg. 238 eq. 3.8 the comment representation ci); and averaging attention values of all sentence texts corresponding to the user to obtain the attention value of the user(see Cheng, pg. 238 eq. 3.13 latent vector v).
Regarding claim 7, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 8, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 9, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Lu, et al. "Hierarchical attention networks for cyberbullying detection on the Instagram social network." Proceedings of the 2019 SIAM international conference on data mining. Society for Industrial and Applied Mathematics, 2019 in view of Chen, Ying, et al. "Detecting offensive language in social media to protect adolescent online safety." 2012 International Conference on Privacy, Security, Risk and Trust and 2012 International Conference on Social Computing. IEEE, 2012.
Regarding claim 2, Cheng teaches a cyberbullying detection method according to claim 1. However, Cheng does not teach cleaning each sentence text in the to-be-detected data set to remove a non-alphabetic character, to obtain a preprocessed text sequence.
However, Chen teaches cleaning each sentence text in the to-be-detected data set to remove a non-alphabetic character, to obtain a preprocessed text sequence (see Chen, pg. 6, sect V Pre-processing teaches automatic spelling and grammar correction process which includes deleting meaningless symbols).
Cheng and Chen are considered to be analogous to the claimed invention because they relate to detecting cyberbullying by text processing of the social media sessions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cheng on hierarchical attention network attention mechanisms applied at the word and comment level, thereby enabling the model to pay different amounts of attention to words and comments, depending on the context with the offensive content computation teachings of Chen to give more flexibility to the user to adjust the threshold of acceptable level of offensive content ( see Chen, pg.1 sect. 1).
Regarding claim 6, Cheng teaches a cyberbullying detection method according to claim 1. However, Cheng fails to teach obtaining all sentence texts that belong to cyberbullying, to obtain a second sentence text set; and determining a bullying degree of each sentence text in the second sentence text set by using a  formula 
    PNG
    media_image2.png
    50
    288
    media_image2.png
    Greyscale

where severity is a bullying degree of the sentence text, batt represents an attention value of the sentence text, pb represents the number of all sentence texts written by a user corresponding to the sentence text, assti represents an attention value of a sentence text of an i th assistant of the user, and passti represents the number of all sentence texts written by the i th assistant of the user.
However, Chen teaches obtaining all sentence texts that belong to cyberbullying, to obtain a second sentence text set (see Chen, pg. 5 sect. User offensiveness estimation, given a user, u , we retrieve his/her conversation history which contains m posts { ,..., } 1 m p p , and each post p (1 i m) i ≤ ≤ contains sentences { ,..., } 1 n s s . Sentence offensiveness values are denoted as { ,..., } 1 n Os Os . The original offensiveness value of post p, Op = Os .); and determining a bullying degree of each sentence text in the second sentence text set by using a  formula 

    PNG
    media_image2.png
    50
    288
    media_image2.png
    Greyscale
where severity is a bullying degree of the sentence text, batt represents an attention value of the sentence text, pb represents the number of all sentence texts written by a user corresponding to the sentence text, assti represents an attention value of a sentence text of an i th assistant of the user, and passti represents the number of all sentence texts written by the i th assistant of the user (see Chen, pg. 5, sect. User offensiveness estimation the offensiveness value, Ou , of user, u , which is interpreted the severity based on the number of posts by the user).
Regarding claim 10, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 J. Zheng and L. Zheng, "A Hybrid Bidirectional Recurrent Convolutional Neural Network Attention-Based Model for Text Classification," in IEEE Access, vol. 7, pp. 106673-106685, 2019 teaches fine-grained text classification using Hybrid BiDirectional Recurrent Neural Network Attention-based model (see Zheng, pg. 106674, sect. I).
Wroczynski et. al. US Patent Application Publication 2019/0272317 teaches creating an online violence detection system based on symbolic and statistical approaches to detect online violence. (see Wroczynski, [0013])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656